Citation Nr: 1026559	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-24 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for left knee patellar 
tendonitis.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for a left ankle condition.

4.  Entitlement to service connection for defective vision.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to March 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's 
claims of entitlement to service connection for joint pain, left 
knee and ankle with patellar tendonitis, headaches with defective 
vision, and flat feet. 

The issues of entitlement to service connection for bilateral pes 
planus, a left ankle condition, defective vision, and headaches, 
addressed in the REMAND portion of the decision below, are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Left knee patellar tendonitis, for which the Veteran was 
medically separated from service, was incurred in or aggravated 
by service.


CONCLUSION OF LAW

Left knee patellar tendonitis was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R.     §§ 3.102, 3.159, 3.303, 
3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, limited to the issue of 
entitlement to service connection for left knee patellar 
tendonitis, the Board finds that a discussion as to whether VA's 
duties to notify and assist the Veteran have been satisfied is 
not required.  The Board finds that no further notification or 
assistance is necessary, and that deciding the appeal, limited to 
the issue of entitlement to service connection for left knee 
patellar tendonitis, at this time is not prejudicial to the 
Veteran.

Service Connection

The Veteran seeks service connection for left knee patellar 
tendonitis.  She asserts that she incurred such disorder during 
service and was medically separated from service for the same.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §1112 (West 2002); 38 C.F.R. § 3.303 
(2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service 
connection for certain chronic diseases will be rebuttably 
presumed if they are manifest to a compensable degree within one 
year following active service.  The Veteran's left knee patellar 
tendonitis, however, has not been diagnosed as a disability for 
which service connection may be granted on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
The presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable when 
the evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Service treatment records indicate that the Veteran was treated, 
including physical therapy, from November 2003 to October 2004 
for left knee pain.  During that time she was diagnosed with knee 
strain, tendonitis, and patellofemoral pain syndrome.  X-ray 
examination in June 2004 and magnetic resonance imaging (MRI) in 
August 2004 revealed normal results.  

The Board notes that report of a Medical Evaluation Board (MEB) 
indicating that the Veteran was medically discharged from service 
for a left knee condition is not associated with the claims file.  
However, service treatment records dated in August 2004 indicate 
that the Veteran inquired about leaving service due to her left 
knee condition.  Service treatment records dated in September 
2004 indicate that the treatment provider informed the Veteran 
that they had exhausted all treatment options as to her left knee 
and the provider recommended a MEB.  An October 2004 record of 
examination for a MEB is of record; however, the record of 
examination is silent for diagnosis of a left knee condition.  An 
additional document dated in October 2004 indicates that the 
Veteran was not available for mobilization because she was going 
through the MEB process.  Finally, the Veteran's service 
separation form, her DD-214, indicates that the reason for her 
discharge from service was disability.  Thus, the preponderance 
of the evidence before the Board demonstrates that indeed the 
Veteran was medically separated from service for a left knee 
condition.  

On VA examination in May 2005, two months after her separation 
from service, the Veteran was diagnosed with left knee patellar 
tendonitis.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is 
evidence of a left knee condition, specifically, left knee 
patellar tendonitis, as well as evidence of a left knee condition 
during service, specifically, knee strain, tendonitis, and 
patellofemoral pain syndrome.  Significantly, there is evidence 
that the Veteran was medically separated from service due to her 
left knee condition.

Resolving all reasonable doubt in favor of the Veteran, as is 
required by law, the Board finds that the Veteran incurred left 
knee patellar tendonitis as a result of her active duty service.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 50 (1990).


ORDER

Service connection for left knee patellar tendonitis is granted, 
subject to the laws and regulations governing monetary awards.


REMAND

Additional development is needed prior to further disposition of 
the claims.

As a preliminary matter, The Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009), requires VA to assist a claimant at the time 
that he or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they must 
do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  The notice requirements of the VCAA 
apply to all five elements of a service-connection claim, 
including:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice as to the 
disability rating and effective date for the award of benefits 
that will be assigned if service connection is awarded.  Id. at 
486.  In this case, the Veteran has not yet been notified as to 
the disability rating and effective date for the award of 
benefits that will be assigned if service connection is awarded 
for the disabilities on appeal.  On remand, the Veteran should be 
so notified.  

As an additional preliminary matter, the Board notes that the 
Veteran became established with the VA Medical Center (VAMC) in 
Gainesville, Florida, specifically, the Valdosta Community Based 
Outpatient Clinic (CBOC), in August 2005.  The most recent VA 
treatment records associated with the claims file are dated in 
August 2005.  Because VA is on notice that there are additional 
records that may be applicable to the Veteran's claims and 
because these records may be of use in deciding the claims, these 
records are relevant and should be obtained.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Thus, on remand, VA treatment records 
dated from August 2005 to the present should be obtained.  

As to the Veteran's claim of entitlement to service connection 
for bilateral pes planus, the Board notes that her service 
treatment records demonstrate that on medical examination for 
entrance in March 2003 the Veteran presented with pre-existing 
mild, asymptomatic pes planus.  She was treated from October 2003 
to October 2004 for foot pain and was diagnosed with mild pes 
planus, significant pes planus, and tight iliotibial bands 
requiring shoe inserts.  On VA examination in May 2005 the 
examiner noted pes planus without limitation in function.  VA 
treatment records dated in August 2005 indicate that the Veteran 
reported that her feet hurt all the time.  It remains unclear to 
the Board if the Veteran's pre-existing bilateral pes planus 
underwent an increase in the underlying pathology beyond that of 
the natural progression of the disease during active duty, i.e., 
was aggravated during service.  

As to the Veteran's claim of entitlement to service connection 
for a left ankle condition, the Board notes that her service 
treatment records demonstrate that she was treated and diagnosed 
with ankle pain from October 2003 to October 2004.  X-ray 
examination in December 2003 revealed soft tissue swelling and 
mild degenerative joint disease (DJD) of the talofibular joint.  
On VA examination in May 2005 she was diagnosed with left ankle 
strain.  The examiner in May 2005 did not have the opportunity to 
review the Veteran's claims file, including the December 2003 x-
ray finding of minor DJD.  The Veteran did not undergo x-ray 
examination in May 2005.  There are no private or VA treatment 
records associated with the claims file demonstrating a current 
left ankle condition.  It remains unclear to the Board if the 
Veteran demonstrates a current left ankle condition, including 
mild DJD, if any current left knee condition is related to her 
in-service left ankle treatment, or if any current left ankle 
condition is related to her pre-existing bilateral pes planus or 
left knee patellar tendonitis. 

As to the Veteran's claim of entitlement to service connection 
for defective vision, the Board notes that her service treatment 
records demonstrate that on medical examination for entrance in 
March 2003 she presented with myopia, wearing glasses.  In August 
2004 the Veteran was diagnosed with hyperopia and the examiner 
noted that her ansiometropia contributed to headaches.  In 
January 2004 the Veteran was treated for right eye hordeolum.  On 
VA ophthalmology examination in May 2005 the Veteran complained 
of blurry vision associated with headaches.  The examiner noted 
that the Veteran's description of her headaches was consistent 
with migraine headaches, and that there was no evidence of an 
ocular abnormality to explain such.  The only ocular abnormality 
noted in May 2005 was congenital partial sutural cataracts.  

For the purposes of entitlement to benefits, the law provides 
that refractive errors of the eye are developmental defects and 
are not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2009).  In the absence of a 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes even if visual acuity 
decreased in service, as this is not a disease or injury with the 
meaning of the applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9 (2009).  Accordingly, 
such a disorder cannot be service-connected, absent evidence of 
aggravation by a superimposed disease or injury.  See Monroe v. 
Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); 
VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 
2, 1990).

Further, congenital diseases may only be recognized as service 
connected if the evidence as a whole shows aggravation in service 
within the meaning of VA regulations.  See 38 C.F.R. § 3.306 
(2009).  A congenital defect, on the other hand, is not service 
connectable in its own right, although service connection may be 
granted for additional disability due to disease or injury 
superimposed upon such defect during service.  See VAOPGCPREC 82-
90 (1990).

It remains unclear to the Board the nature of the Veteran's 
current refractive error and if any refractive error was 
aggravated by an in-service superimposed disease or injury, 
specifically, right eye hordeolum.  Also, it remains unclear to 
the Board if the Veteran's partial sutural cataracts are a 
congenital disease or defect, and if there is evidence of 
aggravation by any in-service superimposed disease or injury, 
specifically, right eye hordeolum.  

As to the Veteran's claim of entitlement to service connection 
for headaches, the Board notes that her service treatment records 
demonstrate that in November 2003, the Veteran complained of 
headaches lasting two days.  As discussed above, during 
optometric treatment in August 2004, the treatment provider noted 
that the Veteran's ansiometropia contributed to her headaches.  
On VA examination in May 2005, the Veteran was diagnosed with 
headaches.  The examiner reported that the Veteran presented with 
two types of headaches, one type consistent with tension-type 
headaches, without aggravation, and one type following "computer 
work" with eye strain.  As noted above, during her VA 
ophthalmology examination, also in May 2005, the examiner noted 
that the Veteran's description of her headaches was consistent 
with migraine headaches.  Thus, it remains unclear to the Board 
if the Veteran's headaches are related to her service, including 
her in-service complaints of the same.  

Thus, the Veteran should be afforded VA examinations to provide 
evidence related to the above-described issues that remain 
unclear to the Board.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion where 
it is deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective under 38 
U.S.C.A.    § 5103(a) that satisfies the 
requirement of Dingess, which notifies her 
of the disability rating and effective 
date for the award of benefits that will 
be assigned if service connection is 
awarded for the disabilities on appeal.  

2.  Obtain and associate with the claims 
file the Veteran's treatment records from 
the VAMC in Gainesville, Florida dated 
from August 2005 to the present, including 
those records maintained by the Valdosta 
CBOC.  Any and all responses, including 
negative responses, must be properly 
documented in the claims file.

3.  Schedule the Veteran for a VA 
examination with a podiatrist.  All 
necessary studies and/or tests should be 
conducted.  Following a review of the 
claims file, the examiner should answer 
the following questions:

(a)  Did the Veteran's pre-existing 
bilateral pes planus undergo an increase 
in the underlying pathology beyond that of 
the natural progression of the disease 
during active duty, i.e., was aggravated 
during service? 

(b)  If the Veteran's pre-existing 
bilateral pes planus was not aggravated 
during service, is the medical evidence 
supporting such conclusion clear and 
unmistakable?

4.  Schedule the Veteran for a VA 
examination to determine the etiology of 
the Veteran's current left ankle 
condition.  All necessary studies and/or 
tests, specifically x-ray examination, 
should be conducted.  Following a review 
of the claims file the examiner must opine 
as to whether it is at least as likely 
as not (at least a 50 percent 
probability) that the Veteran's current 
left ankle condition was incurred in 
service, is otherwise related to service, 
including in-service treatment for left 
ankle pain, or is related to pre-existing 
bilateral pes planus or left knee patellar 
tendonitis.

5.  Schedule the Veteran for a VA 
examination with an ophthalmologist.  All 
necessary studies and/or tests should be 
conducted.  Following a review of the 
claims file, the examiner should answer 
the following questions:

(a)  Does the Veteran's partial sutural 
cataract constitute a pre-service 
congenital defect or a disease, as defined 
by VAOPGCPREC 82-90 (generally, a 
congenital abnormality that is subject to 
improvement or deterioration is considered 
a disease)?

(b)  If this is considered a congenital 
defect, is it at least as likely as not 
(at least a 50 percent probability) that 
there was additional disability due to 
disease or injury superimposed upon such 
defect during the Veteran's service, 
specifically, the right eye hordeolum 
treated in January 2004?

(c)  If the examiner finds that the 
Veteran's partial sutural cataracts is a 
congenital disease, then is it at least 
as likely as not (at least a 50 percent 
probability) that it was aggravated by her 
period of active service, specifically, 
the right eye hordeolum treated in January 
2004?  

(d)  What are the Veteran's refractive 
errors and is it at least as likely as 
not (at least a 50 percent probability) 
that it such refractive errors were 
aggravated by superimposed disease or 
injury, specifically, the right eye 
hordeolum treated in January 2004?

Aggravation indicates a permanent 
worsening of the underlying condition as 
compared to an increase in symptoms.  If 
aggravation is found, the examiner should 
attempt to quantify the extent of 
additional disability resulting from the 
aggravation.

6.  Schedule the Veteran for a VA 
examination to determine the etiology of 
her headaches, if any.  All necessary 
studies and/or tests should be conducted.  
Following a review of the claims file the 
examiner must opine as to whether it is at 
least as likely as not (at least a 50 
percent probability) that the Veteran's 
current headaches, if any, were incurred 
in service, is otherwise related to 
service, including in-service complaints 
of headaches.

The claims file should be made available 
to each examiner for review in conjunction 
with the opinions or examinations, and the 
examiners should note such review.  A 
complete rationale should be provided for 
all opinions given. The opinions should be 
based on examination findings, historical 
records, and medical principles.  The 
examiners should fully articulate a sound 
reasoning for all conclusions made.

The claims file must be properly 
documented regarding any notifications to 
the Veteran as to the scheduled 
examinations.

7.  Then, after ensuring any other 
necessary development has been completed; 
readjudicate the Veteran's claims of 
entitlement to service connection for 
bilateral pes planus, a left ankle 
condition, defective vision, and 
headaches, considering any additional 
evidence added to the record.  If any 
action remains adverse to the Veteran, 
provide the Veteran and her representative 
with a supplemental statement of the case 
and allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case. 
The appellant need take no action until so informed. The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
not attending the requested VA examinations may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


